REDMANN, Judge.
“The better standard of review in custody matters gives trial court decisions great weight, to be overturned only when there is a clear abuse of discretion,” Cleeton v. Cleeton, La. 1980, 383 So.2d 1231, 1235, and the sole criterion for determining custody (and, we add, visitation) is the best interest of the child, Bordelon v. Bordelon, La.1980, 390 So.2d 1325.
Our review of this record satisfies us that the trial judge acted exclusively for the best interest of the children and that it was within his discretion to conclude the children would be better off if not brought to the father’s house. That home is large (7,000 sq. ft.) and on 50 acres of ground. Its problem is that the father, a highly educated and well motivated person, in his desire to help his fellow man has converted the home into a “Center for Creativity” at which he welcomes as guests for indefinite stays any persons he deems suitable. There were about seven men living there as of the trial of the rule, but the guests change in identity and number.
We cannot say that the trial judge’s conclusion is “clearly wrong,” Arceneaux v. Domingue, La. 1978, 365 So.2d 1330, 1333, and we must therefore affirm his judgment.
Affirmed.